Citation Nr: 0805609	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-32 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for fungus of the ears and feet, claimed as tinea, 
and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 30 percent for 
asbestosis, pulmonary fibrosis, chronic bronchitis and 
bronchiectasis.

5.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO in Boston, Massachusetts, which continued the 30 
percent rating for asbestosis, granted service connection for 
PTSD, assigning an initial 10 percent rating and denied 
service connection for hearing loss and tinnitus, and denied 
reopening of a claim for fungus of the ears and feet, claimed 
as tinea.  The claim for TDIU arises from a June 2006 rating 
decision.  

During the pendency of the appeal, an increased evaluation 
from 10 percent to 30 percent was granted for PTSD by rating 
decision dated in August 2005.  The Board notes, with respect 
to increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

The veteran testified before a hearing officer at a January 
2006 hearing and before the undersigned at a December 2007 
hearing at the RO.  Transcripts have been associated with the 
file.

In January 2008, the Board granted a motion to advance the 
case on the docket due to advanced age.  See 38 U.S.C.A. § 
7107; 38 C.F.R. § 20.900(c) (2007).

The issues of service connection for bilateral hearing loss 
and tinnitus, increased ratings for asbestosis and PTSD, and 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in February 1988, 
of which the veteran was notified in March 1988, denied the 
veteran's claim of entitlement to service connection for 
fungus of the feet and ears.

2.  Additional evidence received since the February 1988 
rating decision is neither cumulative nor redundant, and 
raises the possibility of substantiating the veteran's claim 
for service connection for fungus of the feet and ears.

3. The preponderance of the evidence is against a finding 
that the veteran incurred or aggravated a disability of 
fungus of the feet and ears.




CONCLUSIONS OF LAW

1.  The February 1988 rating decision, denying the claim of 
service connection for fungus of the feet and ears, is final.  
38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for fungus of the 
feet and ears; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's fungus of the feet and ears was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As to the petition to reopen the claim of service connection 
for fungus of the feet and ears, that petition has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on that petition is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

With respect to the veteran's claim for service connection 
for fungus of the feet and ears, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The July 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The veteran previously filed for service connection for 
tropical fungus of the feet and ears in September 1987.  That 
claim was denied in a February 1988 rating decision, of which 
the veteran was notified in March 1988.  The veteran did not 
initiate an appeal.  The February 1988 decision is final.  38 
U.S.C.A. § 7104.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the veteran's prior claim, he supplied no substantive 
evidence that he incurred or aggravated a fungal infection 
during service.  The claim was therefore denied for lack of 
evidence of inservice incurrence.  

Since the veteran's prior claim, he has testified as to the 
facts surrounding the incurrence of the fungal infection.  He 
stated in his August 2005 VA Form 9 that he had been informed 
at his separation from service physical examination that he 
had a fungal infection due to coral exposure and that nothing 
could be done about it.  The veteran did not provide an 
account of how he incurred the disease in his prior claim.  
As this evidence both is new to the record and pertains to 
incurrence, this evidence raises a reasonable possibility of 
substantiating the claim.  The Board concludes that new and 
material evidence has been submitted; the claim for service 
connection for fungus of the feet and ears is reopened.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

III. Service Connection

The veteran contends that he has fungus of the feet and ears 
as a result of service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

As a preliminary matter, the Board notes that the RO denied 
reopening on each adjudication.  In the discussion of the 
claim in the February 2006 Supplemental Statement of the 
Case, the RO did consider all the elements required for 
service connection as applied to the facts of this case.  
While the RO did not reopen the claim, the Board concludes 
that there is no prejudice to the veteran by the Board's 
consideration of service connection without first remanding 
the case to the RO.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran was seen for podiatric care in August 2004.  The 
physician noted onchomyocosis of the feet.  The Board 
concedes the existence of a current disability.

The veteran contends that he complained of his fungus 
infection during service and that he was told the infection 
was the result of coral exposure and that there was nothing 
that could be done about it.  The veteran's service medical 
records show no record of fungal infection.  His records are 
devoid of complaints, diagnosis or treatment for a fungal 
infection.  His March 1946 separation from service physical 
examination lists his skin and extremities as normal.  His 
ears had no disease or defect.  The report indicates that the 
veteran was qualified for separation with no defects noted.  

The veteran has stated, during both his prior and current 
claims, that he was treated shortly after service by a Dr. 
Hollander in 1946 for the condition.  Unfortunately, the 
veteran has also stated that Dr. Hollander died and that no 
records are available.  The first evidence of record showing 
the presence of the infection is a 1987 note from the 
veteran's physician stating that the veteran had lost a 
toenail due to the infection in 1982.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds, however, that the veteran did not incur or 
aggravate the disability inservice.  The contemporaneous 
medical evidence is silent for any indication that the 
disability existed as of his March 1946 separation from 
service.  The veteran first brought the claim more than forty 
years later.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  The Board 
finds that the contemporaneous medical evidence outweighs the 
veteran's statements offered forty and sixty years after 
service.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal to reopen a claim of service connection for fungus 
of the feet and ears is granted.

Entitlement to service connection for fungus of the feet and 
ears is denied.


REMAND

Unfortunately, the Board must remand the veteran's remaining 
claims.  

On the increased rating claim for asbestosis, the veteran's 
May 2007 pulmonary function tests to evaluate his lung 
disability reference June 2006 tests which are not of record.  
Furthermore, the May 2007 pulmonary function test results 
themselves were not included in the assessment which has been 
associated with the claims file.  The results, in percent 
expected, are absolutely necessary to a proper evaluation of 
the veteran's asbestosis.  See generally 38 C.F.R. § 4.97.  
The Board concludes that the claim must be remanded to obtain 
the pulmonary function test results from both June 2006 and 
May 2007.  

As to the claim for PTSD, the Board observes that the veteran 
has been receiving treatment from VA on an ongoing basis.  
The Board notes that the veteran began regular counseling for 
his PTSD with VA providers, no record of which appears in the 
record.  There are important differences in the veteran's 
symptoms as reported in his VA examinations and in a letter 
sent by his regular counselor.  The additional records would 
assist in resolving this conflict.  The veteran indicated at 
his hearing before the undersigned that he wanted these 
records associated with the file.  The records are highly 
relevant and should be associated with the claims file.  The 
Board accordingly remands for association of the veteran's VA 
psychiatric treatment records.  

As the Board must already remand the veteran's increased 
rating claims, the Board notes that the VA treatment records 
on file reflect treatment only through August 2005.  To 
correctly assess the veteran's current disabilities, all 
records of treatment from August 2005 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.

In order to satisfy the Veterans Claims Assistance Act (VCAA) 
duty to notify requirements for an increased-compensation 
claim, section 5103(a) compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  The VCAA notice provided for the 
veteran's increased rating claim did not satisfy the first, 
second and third requirements set out above.  The Board, 
therefore, remands for VCAA compliant notice.  

On the claim for TDIU, the RO should have afforded the 
veteran a new examination to also ascertain the effect his 
PTSD and his pulmonary disability has on his employability.  
The Board notes that no VA examination on file contains a 
discussion or medical opinion as to the likelihood that the 
veteran's service-connected disability renders him 
unemployable.  In this regard, it is noted that the veteran 
has submitted some evidence suggesting that his pulmonary 
disability rendered him unemployable.  This evidence is dated 
in September 1987, almost seventeen years prior to the 
instant claim.  The Board concludes that the evidence is 
simply too old to represent an accurate picture of the 
veteran's current level of disability.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  In light of the absence 
of evidence regarding employability, the Board remands for a 
medical opinion to resolve this question.  The veteran has 
had VA examinations in 2007 to determine the extent of the 
veteran's current disabilities; therefore, the Board 
concludes that a full examination is not warranted.

For the claims for service connection, the Board concludes 
that a medical opinion is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  An examination or opinion is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  See 
id.  The veteran has current disabilities of hearing loss and 
tinnitus.  The veteran is presumed to have noise exposure 
during combat and as part of his regular military service.  
The Board concludes that an opinion is necessary to establish 
evidence of a relationship between the two.  See id.  An 
examination is not required as the veteran's current 
disabilities are well established on the record.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the increased 
rating claim.  The notice should conform 
to the requirements of Vazquez-Flores, as 
described above.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  Obtain the veteran's VA medical 
records for treatment concerning the 
veteran's service connected pulmonary and 
psychiatric disabilities from August 2005 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.  

If the veteran's May 2007 pulmonary 
function test results, in percent of 
expected, are not available, the veteran 
should be scheduled for a VA examination 
to determine the current nature and 
severity of his pulmonary disability.  
Sufficient evaluations should be scheduled 
to evaluate the veteran's pulmonary 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected pulmonary 
disabilities with a full description of 
the effect of the disabilities upon his 
ordinary activities.  

3.  Send the veteran's file to a VA 
medical examiner to determine whether the 
veteran's tinnitus or hearing loss 
disability is as likely as not 
etiologically related to the in-service 
noise exposure.  The claims folder and a 
copy of this Remand must be made available 
to, and be reviewed by, the examiner prior 
to the examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

It would be helpful if the examiner(s) 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner(s) 
should provide a complete rationale for 
any opinion provided.

4.  Each examiner should render an opinion 
as to the overall effect of the 
disabilities on the veteran's ability to 
obtain and retain employment; that is, 
whether it would preclude an average 
person from obtaining, or retaining, 
substantially gainful employment.  
Consideration may be given to the 
veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice- connected disabilities.  The 
examiners should clearly outline the 
rationale for any opinion expressed.

5.  After completing the above, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


